DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 2-18 are allowed.  

Examiner’s Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  In light of Applicant's remarks, Examiner agrees that the cited reference(s) of Hawkins, Ordish, Evans, Alam, and Boggs do not disclose, teach, or suggest the claimed invention.  Hawkins (6,029,146) teaches a system wherein a security trading participant (e.g. a trader) may have two or more device addresses.  Ordish (5,727,165) teaches detecting a failure to timely receive a trade confirmation message (e.g. detecting a communication failure) and, upon detection, displaying a message (i.e. an alert message) on the trader’s terminal.  Thus, the alert message is displayed on the same terminal where the confirmation message would have been displayed.  Evans (2002/0128954 A1) teaches a system for automatically and securely converting, distributing, storing and retrieving trade confirmation and statement data as electronic documents.  Alam (6,336,124) teaches a method of converting a document in an input format to a document in a different format. Boggs (5,530,696) teaches an intelligent multi-station access unit with a transmission speed detection circuit for determining the data transmission speed of an attached device attempting to gain access to a node of a multiple transmission rate communications network.  However, the prior art of record fails to anticipate or render obvious the claimed invention.  Specifically, the prior art of record fails to anticipate or render obvious limitations to maintain in the memory an order log that records the trading status of orders of respective traders received from the traders at their respective trading command addresses, and to monitor at a network sensor for network communication between network interfaces of the network sensor and network interfaces of the devices used by the traders 

The claimed invention is also patent eligible because the claimed invention is not directed to an abstract idea.  The claimed invention is not directed to an abstract idea because the judicial exception of limitations to store in the memory a plurality of profile information describing trader users and devices used by the traders, the profile information for a trader designating two device addresses for communicating with the trader, a first address being utilized for communication of trading commands and a second address being utilized for communication of alerts relating to communications failures to the trading command address; maintain in the memory an order log that records a trading status of orders of respective traders received from the traders at their respective trading command addresses, and to monitor at a network sensor for network communication between network interfaces of the network sensor and network interfaces of the devices used by the traders at respective trading command addresses for communication failures; in response to a network sensor detection of a communication failure at a trading command address, maintain communication with a failed trader device, after the communication failure over the trading command address is accompanied by the additional limitations of an apparatus comprising a memory; at least one processor to: transmit an alert message to the second address of the failed trader device, the alert message comprising a trading status of orders of the failed trader device at a time when the communication failure occurred and/or reflecting trading of orders of the failed trader device after the communication failure, as recited in claim 2.  Similar limitations are found in claims 8 and 16.  The additional limitations serve to integrate the judicial exception into the practical application of improving the resiliency of a trading network by notifying traders of a communication 

For these reasons, claims 2-18 are deemed to be allowable over the prior art of record.  Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 12:00 pm - 8:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        February 25, 2022

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698